PCIJ_AB_78_SocieteCommercialeBelgique_BEL_GRC_1939-06-15_JUD_01_ME_02_EN.txt. 183

SEPARATE OPINION BY Mr. HUDSON.

While the result which I would reach in this case does not
differ greatly from that reached: by the Court, the reasoning
which I should adopt for reaching it differs on some important
points from that which the Court has adopted.

*

In my view, the principal object of the Belgian submissions
in their final form was to obtain from the Court a pronounce-
ment as to the juridical nature and effect of the arbitral
awards of January 3rd and July 25th, 1936. This is indicated
both by the text of the Belgian submissions A and B, and
by the fact that this text embodies modifications which clearly
changed the object sought to be accomplished by the earlier
formulations contained in the written Reply of the Belgian
Government. It is confirmed, also, by the declaration made
on behalf of the Belgian Government at the close of the oral
proceedings, in which its final submissions were described as
tendant à voir proclamer le caractère défimitif et obligatoire des
sentences, sans aucune réserve, avec les covollaires que cette déci-
sion comporte. In other words, the Belgian Government does
not confine itself to asking the Court to declare that certain
matters dealt with in the arbitral awards are now ves judicata
and recognized to be such by the Greek Government ; it goes
further and seeks a judgment establishing with the Court’s
authority the obligatory character of the awards.

It is true that the two arbitral awards given at Paris in
1936 were souveraines et sans appel. The agreement of the
Greek Government and the Société commerciale de Belgique to
this effect was expressed both in the contract of August 27th,
1925, and in the compromis of August 30th, 1934. Yet this
agreement did not preclude the Belgian Government, which has
espoused the claim of the Société commerciale de Belgique, from
asking for an examination and confirmation of the awards by
this Court. That is what, it seems to me, the Belgian Govern-
ment has done.

The Court’s jurisdiction to deal with these Belgian submis-
sions follows from the consent of the Greek Government. For
the Greek Government has not only refrained from objecting
to the jurisdiction of the Court; it has also asked for the
rejection of the Belgian submissions on the merits. See the
Upper Silesia Minorities Case, Series A, No. 15, pages 24-25.

4 27
A./B. 78 (“SOCIETE COMMERCIALE’’).—OP. HUDSON 184

Even on this interpretation of their principal object, however,
the Belgian submissions ought to be dismissed. The arbitration
which led to the awards of January 3rd and July 25th, 1936,
was between the Greek Government and the Société commerciale de
Belgique ; it was held in pursuance of a provision in the contract
of August 27th, 1925, concluded between the Greek Govern-
ment and the Société commerciale de Belgique. Hence, it is
quite clear that the juridical character of the two awards is
not derived from the law which governs the relations of States.
As was ‘said in the Serbian Loans Case, Series A, Nos. 20/21,
page 41, “any contract which is not a contract between States
in their capacity as subjects of international law is based on
the municipal law of some country’. The contract of 1925
and the arbitral awards of 1936 are governed not by inter-
national law but by national law, and the national law applic-
able to them is that of Greece. See the Serbian Loans Case,
Series A, Nos. 20/21, pages 41-44; the Brazilian Loans Case, id.,
pages 121-122. This being true, it would seem that if the Court
undertook to pronounce upon the legal character and effect of
the two arbitral awards, it would have to apply Greek law.

This phase of the case has not been presented to the Court
by the Parties. No indications have been furnished to the
Court as to the relevant provisions of the applicable Greek
law, either with respect to the arbitral clause in the contract
or with respect to the awards handed down in execution of
that arbitral clause. Nor has the Court been supplied with
information which would enable it to determine whether the
procedure followed by the arbitral commission at Paris was
that prescribed. by the law applicable. Under these circum-
tances, I think the Court is not called upon to undertake a
research to find the Greek law applicable. Where international
law is to be applied, the Court should not hesitate to go
beyond the presentation by the parties before it, and it must
conduct whatever research may be necessary for finding the
applicable law. Where municipal law is to be applied, a party
which asks for relief should furnish to the Court the materials
necessary for its finding the applicable law; and where as in
this case no such materials are furnished to the Court, it would
seem that the Court is not obliged to institute the research
necessary for that purpose, that on the contrary it is free to
deny the relief sought without instituting such a research.

This precise situation would seem to have been envisaged
by the Court in the Brazilian Loans Case in 1929, when it
said, Series A, Nos. 20/21, page 124:

28
A./B. 78 (“SOCIETE COMMERCIALE’’).—OP, HUDSON 185

“Though bound to apply municipal law when circumstances
so require, the Court, which is a tribunal of international law,
and which, in this capacity, is deemed itself to know what this
law is, is not obliged also to know the municipal law of the
various countries. All that can be said in this respect is that
the Court may possibly be obliged to obtain knowledge regard-
ing the municipal law which has to be applied. And this it
must do, either by means of evidence furnished it by the par-
ties or by means of any researches which the Court may think
fit to undertake or to cause to be undertaken.”

Additional reasons would seem to call for the dismissal of
two parts of the Belgian submission B.

By its submission B, 2, the Belgian Government asks the
Court to say that the conditions adopted for the settlement
of the Greek external debt are and must remain foreign to
the execution of the arbitral awards of 1936. Certainly the
Court should not attempt to prescribe for the future in this
way; such action might hamper the future negotiations which
both Parties regard to be necessary.

The Belgian submission B, 3, seems to refer to an attitude
alleged to have been taken up by the Greek Government at
some time in the past; at any rate, the submission is suscept-
ible of this construction. In my opinion, the premise that the
Greek Government had at some time sought to “impose” cer-
tain conditions on the Company or on the Belgian Government,
has not been established before the Court, and for this reason,
as well as for others, the submission should be dismissed.

*

On the Greek side, submissions (5) and (6) should be dismissed
on the ground that no legal basis exists for the invitation to
which submission (5) refers. The Court may have power in
some circumstances to invite two States represented before it
to engage in negotiations with a view to the settlement of
their dispute. In my opinion, it would not be justified in this
case in requiring such negotiations to be undertaken by the
Belgian and Greek Governments, nor in laying down the basis
for such negotiations as desired by the Greek Government.

Submission (4) of the Greek Government gives more diffi-
culty. Though it was doubtless presented partly for the purpose
of laying a foundation for submissions (5) and (6), I cannot say
that such was its only purpose.

In the first place, the text of submission (4) may be regarded
as formulating a reservation to the Greek Government’s recog-
nition of the principle of ves judicata in connection with the
arbitral awards of 1936. Indeed, in the Greek submission (3) of
May 17th, this formulation was avowedly put as a reservation

29
A./B. 78 (‘SOCIÉTÉ COMMERCIALE’’).—OP. HUDSON 186

to the Greek Government’s recognition of the application of
that principle; and the same meaning seems to be carried
in submission (4) of May 1roth by the word foutefois. On this
interpretation, submission (4) would raise a question as to the
legal effect of the budgetary and monetary situation of Greece
—a question which was discussed at length by Counsel for the
Greek Government in his presentation of the exception of force
majeure ; in my judgment that question would call for an exam-
ination of the municipal law applicable. On this interpreta-
tion, submission (4), like the Belgian submissions, would have
to be dismissed.

Another possible interpretation of submission (4) would be that
the Court is simply called upon to determine, as a fact, that
on account of the budgetary and monetary situation of Greece,
it is materially impossible for the Greek Government to carry
out the arbitral awards according to their terms. In the writ-
ten Rejoinder and in the earlier part of the oral proceedings,
it was stated that the Greek Government did not ask the Court
to deal with the question of Greece’s capacity to pay; that
Government was free to change its intention in this regard,
however. On this interpretation, submission (4) would have the
effect of raising the question of Greece’s capacity to pay. I
think the submission, thus interpreted, should be dismissed for
want of proof of the alleged impossibility. Most of the statistics
presented to the Court pertain to the budgetary and monetary
situation of Greece at an earlier period, and they relate
only indirectly to the situation as it now exists. The Court is
not asked to order an enquiry by experts, and the proofs fur-
nished do not seem to me to call for that course to be taken.

Emphasis is placed by the Greek Government’s submission
(4) upon the precise terms of the arbitral awards. The award
of July 25th, 1936, fixed the sum to be paid by the Greek
Government to the Société commerciale de Belgique ; it provided
for interest at the rate of 5 % from August rst, 1936, but it
did not otherwise provide for any period of time within which
the Greek Government was to make payment of the sum due.
In the declaration made on behalf of the Belgian Government
on May roth, it was said that the Belgian Government had
never intended to demand a single payment in full of the sum
due, the inference being that it does not so intend now. This
being the case, it would seem to be unnecessary to enquire into
the Greek. Government’s capacity to make a single payment in
full of the sum due; to this extent, submission (4), viewed as
a request for a finding of fact, ceased to have any object after
the Belgian declaration.

30
A./B. 78 (‘SOCIÉTÉ COMMERCIALE’’).—OP. HUDSON 187

As to submission (3) of the Greek Government, I agree that
the Court may take note of the Greek Government’s recogni-
tion of the principle of res judicata as applied to the two arbi-
tral awards of 1936, but I think that in admitting submission (3)
the operative part of the judgment should not go further
than this.

(Signed) MANLEY O. Hupson.

31
